

116 HR 7090 IH: Coronavirus County Relief and Stability Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7090IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Cook (for himself, Mr. Carbajal, Mr. LaMalfa, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title VI of the Social Security Act to establish the Coronavirus County Relief Fund, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus County Relief and Stability Act.2.Coronavirus county relief fundTitle VI of the Social Security Act (as added by section 5001 of the CARES Act (Public Law 116–136)) is amended by adding after section 601 the following:602.Coronavirus county relief fund(a)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for making payments to counties under this section, $36,000,000,000 for fiscal year 2020.(b)Authority To make paymentsNot later than 30 days after the date of enactment of this section, the Secretary shall pay each county that submits the certification described in section (e) the amount determined for the county for fiscal year 2020 under subsection (c).(c)Payment amounts(1)In generalThe amount paid under this section for fiscal year 2020 to a county shall be an amount equal to the sum of—(A)$1,000,000; and(B)the amount equal to the relative population proportion amount determined under paragraph (2) for such fiscal year.(2)Relative population proportion amountFor purposes of paragraph (1), the relative population proportion amount determined under this paragraph for a county for fiscal year 2020 is the product of—(A)the portion of the amount appropriated under subsection (a) for fiscal year 2020 remaining after taking into account amounts paid pursuant to paragraph (1)(A); and(B)the relative county population proportion (as defined in paragraph (3)).(3)Relative county population proportion definedFor purposes of paragraph (2)(B), the term relative county population proportion means, with respect to a county, the quotient of—(A)the population of the county; and(B)the total population of all counties.(4)DataFor purposes of this subsection, the population of counties shall be determined based on the most recent year for which data are available from the Bureau of the Census and shall include all incorporated and unincorporated populations within the county.(d)Use of fundsA county shall use the funds provided under a payment made under this section—(1)to cover only those costs of the county that—(A)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID-19);(B)were not accounted for in the budget most recently approved as of February 29, 2020; and(C)were incurred during the period that begins on March 1, 2020, and ends on December 30, 2020; and(2)to compensate for any direct loss of revenue to the county as a result of such public health emergency.(e)CertificationIn order to receive a payment under this section, a county shall provide the Secretary with a certification signed by the Chief Executive for the county that the county’s proposed uses of the funds are consistent with subsection (d).(f)Inspector general oversight; recoupment(1)Oversight authorityThe Inspector General of the Department of the Treasury shall conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under this section.(2)RecoupmentIf the Inspector General of the Department of the Treasury determines that a county has failed to comply with subsection (d), the amount equal to the amount of funds used in violation of such subsection shall be booked as a debt of such entity owed to the Federal Government. Amounts recovered under this subsection shall be deposited into the general fund of the Treasury.(3)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Office of the Inspector General of the Department of the Treasury, $8,500,000 to carry out oversight and recoupment activities under this subsection. Amounts appropriated under the preceding sentence shall remain available until expended.(4)Authority of inspector generalNothing in this subsection shall be construed to diminish the authority of any Inspector General, including such authority as provided in the Inspector General Act of 1978 (5 U.S.C. App.).(g)DefinitionsIn this section:(1)CountyThe term county means a parish in Louisiana, a borough in Alaska, or a county in the other 48 States.(2)SecretaryThe term Secretary means the Secretary of the Treasury..3.Reauthorization of payments in lieu of taxes programSection 6906 of title 31, United States Code, is amended in the matter preceding paragraph (1) by striking fiscal year 2019 and inserting each of fiscal years 2021 through 2025.